People v Florio (2015 NY Slip Op 00976)





People v Florio


2015 NY Slip Op 00976


Decided on February 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2015

Acosta, J.P., Renwick, Feinman, Clark, Kapnick, JJ.


14163 6115/99

[*1] The People of the State of New York, Respondent,
vDominick Florio, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Malancha Chanda of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Charles H. Solomon, J.), rendered March 2, 2012, resentencing defendant to a term of 15 years, with 2½ years' postrelease supervision, unanimously affirmed.
There was no unreasonable delay in resentencing defendant for the purpose of adding a term of postrelease supervision (see People v Williams, 14 NY3d 198, 213 [2010]). "[E]ven assuming that CPL 380.30 applies, there was no violation of the statute because defendant[ was] resentenced within a reasonable time after DOCS notified the courts that [he was a]  designated person[]' under Correction Law § 601-d" (id.). There is nothing in Williams, nor in any other authority, to suggest that the delay should be measured from the date that the Court of Appeals decided People v Sparber (10 NY3d 358 [2008]), which rendered resentencing necessary.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 5, 2015
CLERK